Title: To Alexander Hamilton from William Ellery, 15 February 1791
From: Ellery, William
To: Hamilton, Alexander



Custom House [Newport, Rhode Island]Feby. 15th 1791
Sir,

I received your letter of the 31st. of last month on the 12th of this. It will be impossible for me to give the names of persons of this State suitable for 1st. 2nd. & 3d. mates of the Cutter now building in Connecticut by this Post. I will do it the next.
When I sent forward a statement of the Cases of Hezekiah Usher & George Usher I was unacquainted with some circumstances which appeared on the examination of the Inspector of Bristol before the District Judge. I mean that upon his discovering the Hhd of Rum not mentioned in the Permit, and mentioning it to the Capt., the Capt. said it might be water, and that the said Rum, and the three bags of Coffee were unladed in the absence of the Inspector, that he had locked up the hatchways, and taken the key with him, and that when he returned he found the Hatchways had been open’d, and the Rum and Coffee stored. If these circumstances had been known to me at the time I wrote I should most certainly have mentioned them in the Statement.
Inclosed is a weekly return of Cash on hand; and also a List of one Bank note and of two Post notes of the bank of North America amounting to eighty dollars, Moieties of which are now transmitted to the Treasr. The other moieties of them were transmitted by the last Post.
I have the honour to be   Sir   Yr. most obedt. servt.
W Ellery Collr
Secry of the Treasy.of the U. States

